In Karvonen v. Halmetoja, 7 Mass. App. Ct. 855 (1979), the plaintiff appealed from a portion of a judgment entered in a Probate Court, and this court, in reversing that specified segment of the judgment, made no order relative to the costs of the appeal under Mass.R.A.P. 26(a), 365 Mass. 873 (1974). After the issuance of the rescript, Mass.R.A.P. 28, 365 Mass. 877 (1974), the plaintiff asked the Probate Court to order payment of those costs by the defendants under that clause of rule 26(a) which directs that “if a judgment is reversed, costs shall be taxed against the ap-pellee unless otherwise ordered.” The plaintiff now appeals from orders entered by the probate judge denying her costs of the appeal. The party responsible for the costs of an appeal is determined under rule 26(a) on the basis of the action taken by the appellate court on the judgment before it or as ordered by that court. The rule is unambiguous on the point that “if a judgment is affirmed or reversed in part. . . costs shall be allowed only as ordered by the appellate court.” The orders are, therefore, affirmed. No party is to have the costs of this appeal.

So ordered.